Citation Nr: 0504130	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a pulmonary 
disability.  

2.	Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant served on active duty for training from January 
1978 to April 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that found that new and material evidence had 
not been submitted to reopen claims for service connection 
for low back and respiratory disabilities.  By decision of 
the Board in February 2002, the appellant's application to 
reopen his claim for service connection for a low back 
disability was granted, and the claim was returned to the RO 
to be reviewed on a de novo basis.  At that time, it was also 
determined that the appellant's claim for service connection 
for a respiratory disability needed to be reviewed on a de 
novo basis as well.  

The case was returned to the Board which denied the 
appellant's claim for service connection for both 
disabilities in an October 2002 decision.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to a May 2003 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings.  The 
parties requested that the Court vacate the Board's October 
2002 decision and remand the matter so that the Board could 
consider the appellant's claim under the revised law and 
regulations of the VCAA.  The Court granted the joint motion 
and remanded the case to the Board.

The Board subsequently remanded the case to RO for further 
development and consideration in December 2003.  The claim 
has now been returned to the Board for further adjudication.

The issue of service connection for a respiratory disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

A low back disability was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSION OF LAW

A low back disability was neither incurred in nor aggravated 
by service. 38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has provided the appellant with the appropriate notice 
for compliance with the VCAA.  In this regard, the appellant 
was furnished a letter in January 2004, pursuant to remand by 
the Court and the Board.  This provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant for information as to any evidence that pertains to 
the claim that he wished VA to try to obtain.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  In June 2004 
the RO wrote the appellant regarding additional evidence to 
support the claim.  Additional evidence was provided, and the 
claim was re-adjudicated in October 2004 without prejudicial 
"taint" from prior decisions.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  The 
appellant and his representative have been notified of the 
medical records that have not been associated with the claims 
file and have been given the opportunity to provide those 
records.  The representative has provided many of the missing 
records, and furnished consent forms for those not provided.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the appellant, and 
adjudication of this appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Review of the record shows that the appellant had no 
complaint or manifestation of a back disorder while he was on 
active duty for training in 1978.  X-ray studies performed in 
January 1979 showed the lumbar spine to be normal and studies 
conducted in March 1979 revealed an impression of slight 
scoliosis and were otherwise normal.  The appellant was noted 
to have low back pain when evaluated as an outpatient at a 
private facility in September 1980.  X-ray studies in 
December 1980 showed straightening and scoliosis, with 
developmental variant of L3 that probably accounted for the 
scoliosis.  In a January 1981 statement, the appellant's 
private physician indicated that the appellant had reported 
low back pain for several years and gave a history of back 
pain during service in the Army reserves.  Examination was 
reported to be normal, except for some scoliosis that was 
considered to be structural.  The physician indicated that it 
appeared that the appellant's back discomfort was due to 
training.  

Beginning in October 1986, the appellant began having 
additional complaints of low back pain for which he sought 
private treatment.  Statements include a history of low back 
complaints dating back six to seven years and a history of 
complaints that first occurred in October 1986, when the 
appellant bent over the hood of a truck while working on it.  
Diagnoses included lumbosacral sprain/strain, intervertebral 
disc syndrome and subluxation complex of L5/S1 and the right 
ilium.  In a May 1987 neurologic evaluation, the appellant 
reported that he had had low back pain since a motorcycle 
accident in 1979 that had been exacerbated in October 1986.  
The neurologist indicated that the appellant had a mild 
lumbosacral and cervical strain with discomfort in his low 
back, possibly attributed to facet joint inflammation.  

A June 1987 evaluation report was received from the 
appellant's private rheumatologist.  He stated that the 
appellant had reported being in fairly good health until 
September 1986 when he developed the gradual onset of diffuse 
polyarthralgias and myalgia.  It was noted that the 
appellant's only reported prior complaints of back pain 
consisted o9f mild intermittent mechanical back pain with 
onset in 1981, following a motorcycle accident. The 
impression, at that time, was probable fibrositis syndrome.  

In a 1994 statement, another private physician indicated that 
the appellant reported having had musculoskeletal problems 
since 1978 or 1979 and had developed back pain after training 
in the reserves.  He noted that the appellant was evaluated 
in 1987 when fibromyalgia, mechanical neck pain, and 
mechanical back pain were diagnosed.  The current pertinent 
impressions were fibromyalgia syndrome and degenerative 
arthritis at L5-S1.  In August 1997, this same physician 
indicated that the appellant had had arthritis since 1978.  

In a statement, dated January 1999, the appellant's private 
physician indicated that the current disabilities included 
degenerative disease of the back that had been an ongoing 
problem for some time, dating back to military service in the 
reserves.  It was reported that the appellant believed that 
the reserve activity had aggravated his problems.  It was 
noted that heavy training and physical activity might have 
aggravated a degenerative process in the back.  

An MRI evaluation of the lumbar spine, performed at a private 
facility in January 2001, shows a generalized bulging of the 
L5-S1 intervertebral disc.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

Review of the record shows that the appellant had no 
complaints or manifestations of a back disorder during service 
or shortly thereafter.  Early X-ray studies showed slight 
scoliosis that was considered to be due to a developmental 
variant.  Congenital or developmental defects, refractive 
error of the eyes, and personality disorders, as such, are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).  

Later evaluations date the onset of the appellant's low back 
disability to various causes, including a 1979 (or 1981) 
motorcycle accident, a 1986 episode while working on a truck, 
and the appellant's active duty for training in the reserves.  
These latter opinions are rendered by physicians who recite 
the appellant's uncorroborated history that the back disorder 
began while the appellant was in service, but the mere 
recitation of his history does not constitute competent 
medical evidence of a connection with service.  Reonal v. 
Brown, 5 Vet. App. 458 (1993); See also LeShore v. Brown, 8 
Vet. App. 406 (1995) (a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional).

The first indication of back pain was the taking of a lumbar 
x-ray in 1979 (why else take an x-ray?), many months after 
active duty for training which had ended in April 1978.  Later 
evidence refers to a motorcycle accident with back injury in 
1979 or 1981.  The Board finds that preponderance of the 
evidence is to the effect that the current back disability 
began in 1979, not during active duty for training in 1978.  
The presumption of service incurrence of arthritis does not 
attach to periods of active duty for training.  

Under these circumstances, service connection is denied.  


ORDER

Service connection for a low back disability is denied.  


REMAND

The appellant is also seeking service connection for a 
respiratory disorder.  It is noted that, while service 
medical records do not show complaints or manifestations of 
this disability while he was on active duty training, an 
August 2003 medical statement from a nurse practitioner 
indicates that, after reviewing many of the appellant's 
medical records, she finds that the symptoms the appellant 
showed after his military service could have been due to 
exposure to diesel fuel and fumes during that time.  It is 
noted that the appellant's separation document shows that his 
primary military occupational specialty was as a 
transportation driver, a heavy truck driver in civilian 
occupation.  Under these circumstances, the Board finds that 
additional development is required.  

Therefore this issue is remanded for the following:

1.  The RO should arrange for the appellant 
to undergo a special respiratory evaluation 
to ascertain the current nature of any 
respiratory disorder.  The specialist should 
be requested to render an opinion regarding 
whether it is at least as likely as not 
(probability of fifty percent or greater) 
that any current respiratory abnormality may 
be related to the appellant's period of 
active duty training in 1978.  The claims 
folder should be made available for review in 
connection with this examination.  The 
specialist should provide complete rationale 
for all conclusions reached.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The appellant should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


